FILED
                              NOT FOR PUBLICATION                            SEP 26 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HARPREET KAUR,                                    No. 12-71539

               Petitioner,                        Agency No. A075-253-935

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Harpreet Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir.

2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s motion to reopen as

untimely where it was filed nine years after her final order of removal, see 8 C.F.R.

§ 1003.2(c)(2), and she failed to establish that she qualified for equitable tolling of

the filing deadline, see Avagyan, 646 F.3d at 679-80 (equitable tolling is available

to a petitioner who establishes that he suffered from deception, fraud or error, and

exercised due diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                     12-71539